                       Case 4:18-cv-07669-HSG Document 125 Filed 08/02/19 Page 1 of 22



            1      COOLEY LLP
                   JOHN C. DWYER (136533) (dwyerjc@cooley.com)
            2      PATRICK E. GIBBS (183174) (pgibbs@cooley.com)
                   SARAH M. LIGHTDALE (4395661) (slightdale@cooley.com)
            3      CLAIRE A. MCCORMACK (241806) (cmccormack@cooley.com)
                   SAMANTHA A. KIRBY (307917) (skirby@cooley.com)
            4      3175 Hanover Street
                   Palo Alto, CA 94304-1130
            5      Telephone: (650) 843-5000
                   Facsimile: (650) 849-7400
            6
                   Attorneys for Defendants
            7      NVIDIA CORPORATION, JENSEN HUANG,
                   COLETTE M. KRESS, and JEFF FISHER
            8
                                                UNITED STATES DISTRICT COURT
            9
                                               NORTHERN DISTRICT OF CALIFORNIA
          10
                                                      OAKLAND DIVISION
          11

          12
                   In re NVIDIA CORPORATION                    Case No. 4:18-cv-07669-HSG
          13       SECURITIES LITIGATION
                   ______________________                      DEFENDANTS’ REQUEST FOR JUDICIAL
          14                                                   NOTICE AND CONSIDERATION OF
                   This Document Relates to:                   DOCUMENTS INCORPORATED BY REFERENCE
          15
                         ALL ACTIONS                           Date:        October 31, 2019
          16                                                   Time:        2:00 p.m.
                                                               Judge:       Hon. Haywood S. Gilliam, Jr.
          17                                                   Courtroom:   2
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
ATTORNEYS AT LAW                                                        DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
   PALO ALTO                                                                         CASE NO. 4:18-CV-7669-HSG
                          Case 4:18-cv-07669-HSG Document 125 Filed 08/02/19 Page 2 of 22



            1                                                         TABLE OF CONTENTS
            2                                                                                                                                            Page
            3      I.       THE COURT SHOULD DEEM THE DOCUMENTS PLAINTIFFS REFER TO
                            AND RELY UPON TO BE INCORPORATED BY REFERENCE INTO THE
            4               COMPLAINT .......................................................................................................................... 1
                   II.      THE COURT SHOULD TAKE JUDICIAL NOTICE OF ALL DOCUMENTS
            5               SUBMITTED BY DEFENDANTS ......................................................................................... 7
            6      III.     CHART OF DOCUMENTS SUBJECT TO THIS REQUEST ............................................. 16
                   IV.      CONCLUSION ...................................................................................................................... 18
            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
                                                                                                       DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   PALO ALTO
                                                                                       i.                            CASE NO. 4:18-CV-7669-HSG
                         Case 4:18-cv-07669-HSG Document 125 Filed 08/02/19 Page 3 of 22



            1                                                        TABLE OF AUTHORITIES
            2                                                                                                                                          Page(s)
            3      Cases
            4
                   Azar v. Yelp, Inc.,
            5         No. 18-cv-00400-EMC, 2018 WL 6182756 (N.D. Cal. Nov. 27, 2018) .................................12, 14

            6      Azul Pacifico, Inc. v. City of Los Angeles,
                      948 F.2d 575 (9th Cir. 1991) .........................................................................................................16
            7
                   Carmel v. Mizuho Bank, Ltd.,
            8         No. LA CV18-02483 JAK(Ex), 2018 WL 6981840 (C.D. Cal. Nov. 13, 2018) .............................9
            9      Carson v. Experian Info. Sols., Inc.,
          10          No. 8:17-cv-02232-JVS-KES, 2019 WL 3073993 (C.D. Cal. July 9, 2019)...................................9

          11       City of Dearborn Heights Act 345 Police & Fire Ret. Sys. v. Align Tech., Inc.,
                       856 F.3d 605 (9th Cir. 2017) .........................................................................................................13
          12
                   Costabile v. Natus Med. Inc.,
          13          No. 17-CV-00458-JSW, 2018 WL 7134363 .................................................................................13
          14       Daubert v. Merrell Dow Pharm., Inc.,
          15          509 U.S. 579 (1993) .......................................................................................................................16

          16       Doyun Kim v. Advanced Micro Devices, Inc.,
                      No. 5:18-CV-00321-EJD, 2019 WL 2232545 (N.D. Cal. May 23, 2019).....................................14
          17
                   In re Edward D. Jones & Co., L.P. Sec. Litig.,
          18           No. 2:18-cv-00714-JAM-AC, 2019 WL 2994486 (E.D. Cal. July 9, 2019) ...................................9
          19       Glob. Apogee v. Sugarfina, Inc.,
                      No. CV 18-5162-RSWL-E, 2018 WL 4945305 (C.D. Cal. Oct. 10, 2018) .....................................9
          20

          21       Heliotrope General, Inc. v. Ford Motor Co.,
                      189 F.3d 971 (9th Cir. 1999) .....................................................................................................9, 14
          22
                   In re Infonet Servs. Corp. Sec. Litig.,
          23           310 F. Supp. 2d 1106 (C.D. Cal. 2003) .........................................................................................14
          24       In re Intel Corp. Sec. Litig.,
                       No. 18-cv-00507-YGR, 2019 WL 1427660 (N.D. Cal. Mar. 29, 2019)..........................................7
          25
                   Khoja v. Orexigen Therapeutics, Inc.,
          26
                      899 F.3d 988 (9th Cir. 2018) ...............................................................................................1, 2, 3, 8
          27
                   Oaktree Principal Fund V, L.P. v. Warburg Pincus LLC,
          28          No. CV 15-8574 PSG (MRWx), 2018 WL 6137169 (C.D. Cal. Aug. 29, 2018) ............................9
  COOLEY LLP
                                                                                                            DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   PALO ALTO
                                                                                       ii                                CASE NO. 4:18-CV-7669-HSG
                         Case 4:18-cv-07669-HSG Document 125 Filed 08/02/19 Page 4 of 22



            1                                                        TABLE OF AUTHORITIES
            2                                                                                                                                            Page(s)
            3      Cases
            4
                   Oklahoma Firefighters Pension & Ret. Sys. v. Ixia,
            5         No. CV 13-08440 MMM SHx, 2015 WL 1775221 (C.D. Cal. Apr. 14, 2015) ..............................6

            6      Park v. GoPro, Inc.,
                      No. 18-cv-00193-EMC, 2019 WL 1231175 (N.D. Cal. Mar. 15, 2019) .........................................3
            7
                   In re PetroChina Co. Ltd. Sec. Litig.,
            8          120 F. Supp. 3d 340 (S.D.N.Y. 2015)..............................................................................................7
            9      Prodanova v. H.C. Wainwright & Co., LLC,
          10          No. LA CV17-07926 JAK (ASx), 2018 WL 8017791 (C.D. Cal. Dec. 11, 2018) ................8, 9, 14

          11       SEB Inv. Mgmt. AB v. Symantec Corp.,
                      No. C 18-02902 WHA, 2019 WL 2491935 (N.D. Cal. June 14, 2019).........................................14
          12
                   In re Silicon Graphics Inc. Sec. Litig.,
          13           183 F.3d 970 (9th Cir. 1999) ...........................................................................................................2
          14       In re SunPower Corp. Sec. Litig.,
          15           No. 16-cv-04710-RS, 2018 WL 4904904 (N.D. Cal. Oct. 9, 2018) ................................................5

          16       Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
                       551 U.S. 308 (2007) .........................................................................................................................1
          17
                   United States v. Ritchie,
          18          342 F.3d 903 (9th Cir. 2003) ...........................................................................................................1
          19       Von Saher v. Norton Simon Museum of Art at Pasadena,
                      592 F.3d 954 (9th Cir. 2010) ...........................................................................................................9
          20

          21       Wochos v. Tesla, Inc.,
                     No. 17-cv-05828-CRB, 2019 WL 1332395 (N.D. Cal. Mar. 25, 2019) ......................................7, 9
          22
                   Other Authorities
          23
                   Federal Rule of Evidence 201 ......................................................................................................1, 7, 16
          24

          25

          26

          27

          28
  COOLEY LLP
                                                                                                         DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   PALO ALTO
                                                                                       iii.                           CASE NO. 4:18-CV-7669-HSG
                        Case 4:18-cv-07669-HSG Document 125 Filed 08/02/19 Page 5 of 22



            1             NVIDIA Corporation, Jensen Huang, Colette Kress, and Jeff Fisher (“Defendants”) ask the

            2      Court to consider 33 documents in support of their Motion to Dismiss the Consolidated Class Action

            3      Complaint (the “Motion” and the “Complaint”), which are attached as Exhibits A – GG of the

            4      Declaration of Samantha A. Kirby. Most of those 33 documents—25 of them—are referenced so

            5      frequently in the Complaint that they are properly deemed incorporated in it by reference. Separately

            6      and independently, all of those 33 documents are judicially noticeable under Federal Rule of Evidence

            7      201. To put Defendants’ request in perspective, it should be noted that Plaintiffs’ own Complaint refers

            8      to and relies upon no fewer than 61 separate documents; in making their Motion, Defendants ask the

            9      Court to consider only about half of that number.

          10              The Court’s consideration of these documents is crucial to its evaluation of Plaintiffs’

          11       Complaint. Some of these documents supply critical context for Defendants’ challenged statements

          12       that is omitted from the Complaint. Others demonstrate what information Defendants disclosed to the

          13       market during the proposed class period, and others yet show how the market understood NVIDIA’s

          14       disclosures. Consideration of these documents for any of these purposes is appropriate under both the

          15       incorporation by reference and judicial notice doctrines. A chart tracking the documents subject to this

          16       request and the bases for considering them follows at the end of the brief, and the exhibits attached to

          17       the Declaration of Samantha A. Kirby have been highlighted to show what portions of them

          18       Defendants ask the Court to consider.

          19       I.     THE COURT SHOULD DEEM THE DOCUMENTS PLAINTIFFS REFER TO AND
                          RELY UPON TO BE INCORPORATED BY REFERENCE INTO THE COMPLAINT
          20
                          Documents are deemed incorporated into a complaint “if the plaintiff refers extensively to the
          21
                   document or the document forms the basis of the plaintiff’s claims.” United States v. Ritchie, 342 F.3d
          22
                   903, 908 (9th Cir. 2003). The incorporation doctrine exists to “prevent[] plaintiffs from selecting only
          23
                   portions of documents that support their claims, while omitting portions of those very documents that
          24
                   weaken— or doom—their claims.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1002 (9th
          25
                   Cir. 2018). The Supreme Court has accordingly emphasized the importance of considering such
          26
                   documents in deciding motions to dismiss in securities class actions. See Tellabs, Inc. v. Makor Issues
          27
                   & Rights, Ltd., 551 U.S. 308, 322 (2007) (“[C]ourts must consider the complaint in its entirety, as well
          28
  COOLEY LLP
                                                                                   DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   PALO ALTO
                                                                    1.                          CASE NO. 4:18-CV-7669-HSG
                       Case 4:18-cv-07669-HSG Document 125 Filed 08/02/19 Page 6 of 22



            1      as other sources courts ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss, in

            2      particular, documents incorporated into the complaint by reference, and matters of which a court may

            3      take judicial notice.”). “[A] court may assume an incorporated document’s contents are true for

            4      purposes of a motion to dismiss under Rule 12(b)(6).” Khoja, 899 F.3d at 1003 (internal punctuation

            5      omitted).

            6             Plaintiffs cite to and rely upon 25 of the documents Defendants ask the Court to consider in

            7      deciding the Motion to Dismiss.1 They fall into the following categories:

            8          1. Documents containing Defendants’ statements that Plaintiffs allege were false and/or

            9             constituted corrective disclosures – Exhibits A, C, D, G, H, J, M, N, O, T, X, Y, AA, and BB;

          10           2. Research reports published by securities and financial analysts at investment firms – Exhibits

          11              E, F, K, L, Q, R, S, and EE;

          12           3. A Statement of Changes in Beneficial Ownership on Form 4, filed with the SEC on September

          13              8, 2017 – Exhibit I;

          14           4. A list of NVIDIA’s historical stock trading prices during the proposed class period – Exhibit

          15              GG;

          16           5. A list of the historical trading prices of the cryptocurrency Ether during the proposed class

          17              period, as well as during the three months immediately preceding and following that period –

          18              Exhibit FF.

          19              Documents Containing Alleged False Statements or Corrective Disclosures. Plaintiffs

          20       allege that 14 documents contain false statements and/or corrective disclosures by Defendants. All 14

          21

          22       1
                     Further, it bears note that Plaintiffs state in the second (unnumbered) paragraph of their Complaint
                   that, “Lead Plaintiffs’ information and belief are based on the ongoing independent investigation of
          23       their undersigned counsel. This investigation includes review and analysis of, among other things: (i)
                   NVIDIA’s public filings with the U.S. Securities and Exchange Commission (“SEC”); (ii) research
          24       reports by securities and financial analysts; (iii) videos and transcripts of NVIDIA’s conference calls
                   with analysts and investors; (iv) Company presentations, press releases, and reports; (v) news and
          25       media reports concerning NVIDIA and other facts related to this action; (vi) price and volume data for
                   NVIDIA securities . . .” With the exception of Ex. FF, every document that NVIDIA asks the Court
          26       to find incorporated by reference falls into these categories. When documents are relied on by a
                   Complaint, they are incorporated into it by reference, and Plaintiffs should be taken at their word when
          27       they say their Complaint is “based on” these categories of documents. See In re Silicon Graphics Inc.
                   Sec. Litig., 183 F.3d 970, 986 (9th Cir. 1999) (SEC filings incorporated by reference in part because
          28       complaint “states that her allegations are based in part on a review of SGI's SEC filings”).
  COOLEY LLP
                                                                                   DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   PALO ALTO
                                                                    2.                          CASE NO. 4:18-CV-7669-HSG
                       Case 4:18-cv-07669-HSG Document 125 Filed 08/02/19 Page 7 of 22



            1      of these documents are properly deemed incorporated into the Complaint by reference. See, e.g.,

            2      Khoja, 899 F.3d at 1005 (documents containing alleged false statements and corrective disclosures

            3      incorporated by reference); Park v. GoPro, Inc., No. 18-cv-00193-EMC, 2019 WL 1231175, at *6

            4      (N.D. Cal. Mar. 15, 2019) (same). They are:

            5            Ex. A, a published transcript of NVIDIA’s Analyst/Investor Day Presentation held on May 10,
            6             2017. In paragraphs 36, 74, 104, and 149 of the Complaint, Plaintiffs allege that Ex. A contains
                          a false or misleading statement. Defendants offer Ex. A so that the Court has the full context
            7             for the statement. See Motion at 22, 23.

            8            Ex. C, a published transcript of an earnings call held by NVIDIA on August 10, 2017 regarding
                          the second quarter of its fiscal year 2018. In paragraphs 34, 77, 150, 151, and 180 of the
            9
                          Complaint, Plaintiffs allege that Ex. C contains false or misleading statements. Defendants
          10              offer Ex. C so that the Court has the full context for those statements, and to show what
                          information NVIDIA disclosed to the public on that day. See Motion at 7, 8, 23, 25.
          11
                         Ex. D, an article published by VentureBeat on August 12, 2017 that contains an “edited
          12              transcript” of VentureBeat’s interview of NVIDIA CEO Huang. In paragraphs 77, 152, and
                          153 of the Complaint, Plaintiffs allege that Ex. D contains false or misleading statements.
          13
                          Defendants offer Ex. D so that the Court has the full context for those statements. See Motion
          14              at 8, 23.

          15             Ex. G, NVIDIA’s quarterly report on Form 10-Q for the second quarter of its fiscal year 2018,
                          filed with the SEC on August 23, 2017. In paragraphs 154 and 155 of the Complaint, Plaintiffs
          16              allege that Ex. G contains a false or misleading statement. Defendants offer Ex. G so that the
          17              Court has the full context for the statement. See Motion at 24.

          18             Ex. H, a published transcript of NVIDIA’s presentation from a conference hosted by Citigroup
                          Global Markets Inc. on September 6, 2017. In paragraphs 69, 156, 157, and 181 of the
          19              Complaint, Plaintiffs allege that Ex. H contains a false or misleading statement. Defendants
                          offer Ex. H so that the Court has the full context for the statement, and to show what
          20
                          information NVIDIA disclosed to the public on that day. See Motion at 8, 25.
          21
                         Ex. J, a published transcript of an earnings call held by NVIDIA on November 9, 2017
          22              regarding the third quarter of its fiscal year 2018. In paragraphs 69, 158, and 159 of the
                          Complaint, Plaintiffs allege that Ex. J contains a false or misleading statement. Defendants
          23              offer Ex. J so that the Court has the full context for the statement and to show what information
          24              NVIDIA disclosed to the public on that day. See Motion at 9, 26, 33.

          25             Ex. M, an article published by VentureBeat on November 10, 2017 that contains an “edited
                          transcript” of VentureBeat’s interview of NVIDIA CEO Huang. In paragraphs 15, 70, 77, 160,
          26              and 161 of the Complaint, Plaintiffs allege that Ex. M contains a false or misleading statement.
                          Defendants offer Ex. M so that the Court has the full context for the statement and to show
          27
                          what information NVIDIA disclosed to the public on that day. See Motion at 9, 26.
          28
  COOLEY LLP
                                                                                   DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   PALO ALTO
                                                                    3.                          CASE NO. 4:18-CV-7669-HSG
                       Case 4:18-cv-07669-HSG Document 125 Filed 08/02/19 Page 8 of 22



            1            Ex. N, NVIDIA’s quarterly report on Form 10-Q for the third quarter of its fiscal year 2018,
                          filed with the SEC on November 21, 2017. In paragraphs 162 and 163 of the Complaint,
            2             Plaintiffs allege that Ex. N contains a false or misleading statement. Defendants offer Ex. N so
            3             that the Court has the full context for the statement. See Motion at 24.

            4            Ex. O, a published transcript of NVIDIA’s presentation from a conference hosted by Credit
                          Suisse AG on November 29, 2017. In paragraphs 15, 78, 164, 165, and 183 of the Complaint,
            5             Plaintiffs allege that Ex. O contains false or misleading statements. Defendants offer Ex. O so
                          that the Court has the full context for those statements, to show what information NVIDIA
            6
                          disclosed to the public on that day, and for the fact that managing demand from cryptocurrency
            7             miners posed a challenge for NVIDIA. See Motion at 6, 9, 27.

            8            Ex. T, an article published by Barron’s on February 9, 2018 that quotes a portion of an
                          interview of NVIDIA CEO Huang. In paragraphs 71, 166, and 167 of the Complaint, Plaintiffs
            9             allege that Ex. T contains a false or misleading statement. Defendants offer Ex. T so that the
          10              Court has the full context for the statement. See Motion at 10, 28.

          11             Ex. X, an article published by TechCrunch on March 26, 2018 that paraphrases a portion of an
                          interview of NVIDIA CEO Huang. In paragraphs 168 and 169 of the Complaint, Plaintiffs
          12              allege that Ex. X contains a false or misleading statement. Defendants offer Ex. X so that the
                          Court has the full context for the statement. See Motion at 11, 28, 29.
          13

          14             Ex. Y, a transcript of an interview of NVIDIA CEO Huang aired during the March 29, 2018
                          episode of the television program Mad Money. This transcript was prepared by Transperfect
          15              Legal Solutions on June 24, 2019. In paragraphs 72, 170, and 171 of the Complaint, Plaintiffs
                          allege that Ex. Y contains false or misleading statements. Defendants offer Ex. Y so that the
          16              Court has the full context for those statements. See Motion at 28, 29.
          17
                         Ex. AA, a published transcript of an earnings call held by NVIDIA on August 16, 2018
          18              regarding the second quarter of its fiscal year 2019. In paragraphs 21, 128, 131, 172, 173, and
                          180 of the Complaint, Plaintiffs allege that Ex. AA contains false or misleading statements as
          19              well as a corrective disclosure. Defendants offer Ex. AA so that the Court has the full context
                          for those statements and a full view of the information that was disclosed to the market on that
          20              day, and for the fact that an end user could use a GPU to both play video games and mine
          21              cryptocurrency. See Motion at 12, 13, 21, 29, 33.

          22             Ex. BB, a published transcript of an earnings call held by NVIDIA on November 15, 2018
                          regarding the third quarter of its fiscal year 2019. In paragraphs 22, 133, 134, 136, 137, and
          23              138 of the Complaint, Plaintiffs allege that Ex. BB contains a corrective disclosure. Defendants
                          offer Ex. BB so that the Court has a full view of the information that was released to the market
          24
                          on that day, and for certain uncontested background facts about NVIDIA’s business. See
          25              Motion at 5, 13, 14, 17.

          26              Analyst Reports. Plaintiffs explicitly state that their Complaint relies on “research reports by

          27       securities and financial analysts,” (AC p. 1), and their Complaint refers to 17 such specific analyst

          28       reports. (AC ¶¶ 23, 73, 75, 79, 132, 139, 140, 141, 142). In particular, Plaintiffs repeatedly refer to
  COOLEY LLP
                                                                                   DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   PALO ALTO
                                                                    4.                          CASE NO. 4:18-CV-7669-HSG
                       Case 4:18-cv-07669-HSG Document 125 Filed 08/02/19 Page 9 of 22



            1      and rely upon analyst reports when making allegations about how the market understood the

            2      statements made by Defendants that Plaintiffs claims were false or misleading, (AC ¶¶ 73, 75, 79,

            3      132), and to support an allegation that analysts did not attempt to estimate NVIDIA’s quarterly or total

            4      cryptocurrency-driven revenue until after the proposed class period, (AC ¶ 118). Defendants therefore

            5      ask that the Court deem eight analyst reports incorporated into the Complaint by reference. See In re

            6      SunPower Corp. Sec. Litig., No. 16-cv-04710-RS, 2018 WL 4904904, at *3 n.2 (N.D. Cal. Oct. 9,

            7      2018) (documents forming basis of plaintiffs’ allegations incorporated by reference). These reports,

            8      which demonstrate that the market was aware that cryptocurrency miners were purchasing NVIDIA

            9      GPUs and that analysts regularly attempted to estimate revenue driven by such purchases during the

          10       proposed class period, are:

          11
                         Ex. E, an analyst report published by Cannacord Genuity Group, Inc. dated August 13, 2017.
          12              Defendants offer the report for the limited purpose of showing that the market was aware that
                          cryptocurrency miners were purchasing a significant number of GeForce GPUs, as specifically
          13              reflected in the report’s statement that, “[i]n addition to strong gaming sales, we believe new
                          cryptocurrency demand added up to $250M to the topline ($150M in OEM revenue and
          14              another bit of upside in GeForce).” See Motion at 8. Defendants do not ask the Court to assume
                          the truth of any of the facts in the report, only to note that Cannacord Genuity said what the
          15
                          report says.
          16
                         Ex. F, an analyst report published by Argus Research Company dated August 14, 2017.
          17              Defendants offer the report for the limited purpose of showing that the market was aware that
                          cryptocurrency miners were purchasing a significant number of GeForce GPUs, as specifically
          18              reflected in the report’s statement that “GPU sales were lifted by increased demand from
          19              mining [] Ethereum. The market is served both with a specialized board and via GeForce GTX
                          boards.” See Motion at 8. Defendants do not ask the Court to assume the truth of any of the
          20              facts in the report, only to note that Argus said what the report says.

          21             Ex. K, an analyst report published by Deutsche Bank Securities Inc. dated November 9, 2017.
                          Defendants offer the report for the limited purpose of showing that the market was aware that
          22
                          cryptocurrency miners were purchasing a significant number of GeForce GPUs, as specifically
          23              reflected in the report’s statement that, “we estimate that crypto also beneﬁted Gaming revs by
                          ~$100-150m.” See Motion at 9. Defendants do not ask the Court to assume the truth of any of
          24              the facts in the report, only to note that Deutsche Bank said what the report says.

          25             Ex. L, an analyst report published by Citigroup Global Markets Inc. dated November 10, 2017.
                          Defendants offer the report for the limited purpose of showing that the market was aware that
          26
                          cryptocurrency miners were purchasing a significant number of GeForce GPUs, as specifically
          27              reflected in the report’s statement that, “[w]e estimate NVDA saw ~5% or $140M
                          cryptocurrency sales in Oct-Q or down from ~11% or $250M (OEM + gaming) in the Jul-Q.”
          28              See Motion at 9. Defendants do not ask the Court to assume the truth of any of the facts in the
  COOLEY LLP
                                                                                   DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   PALO ALTO
                                                                    5.                          CASE NO. 4:18-CV-7669-HSG
                      Case 4:18-cv-07669-HSG Document 125 Filed 08/02/19 Page 10 of 22



            1             report, only to note that Citigroup said what the report says.
            2            Ex. Q, an analyst report published by Deutsche Bank Securities Inc. dated February 8, 2018.
                          Defendants offer the report for the limited purpose of showing that the market was aware that
            3
                          cryptocurrency miners were purchasing a significant number of GeForce GPUs, as specifically
            4             reflected in the report’s statement that, “DBe Gaming crypto revs ~$300m.” See Motion at 10,
                          22, 28. Defendants do not ask the Court to assume the truth of any of the facts in the report,
            5             only to note that Deutsche Bank said what the report says.
            6            Ex. R, an analyst report published by Morgan Stanley Smith Barney LLC dated February 9,
            7             2018. Defendants offer the report for the limited purpose of showing that the market was aware
                          that cryptocurrency miners were purchasing a significant number of GeForce GPUs, as
            8             specifically reflected in the report’s statement that, “we would estimate that there is north of
                          $200 mm of GeForce sales that are now sold into cryptocurrency—but that’s just an estimate
            9             at this point.” See Motion at 10, 22, 28. Defendants do not ask the Court to assume the truth
                          of any of the facts in the report, only to note that Morgan Stanley said what the report says.
          10

          11             Ex. S, an analyst report published by Susquehanna Financial Group, LLLP dated February 9,
                          2018. Defendants offer the report for the limited purpose of showing that the market was aware
          12              that cryptocurrency miners were purchasing a significant number of GeForce GPUs, as
                          specifically reflected in the report’s statement that, “we believe the vast majority of Gaming
          13              upside came from Ethereum-related GPU sales (we note $400M of these sales in 4Q17.” See
                          Motion at 10, 22, 28. Defendants do not ask the Court to assume the truth of any of the facts
          14
                          in the report, only to note that Susquehanna Financial Group said what the report says.
          15
                         Ex. EE, an analyst report published by RBC Capital Markets, LLC dated January 30, 2019. In
          16              paragraphs 24, 25, 119, 120, 122, and 126 of the Complaint, Plaintiffs refer to Ex. EE to attempt
                          to support their allegations that Defendants made false or misleading statements. Defendants
          17              offer the report for the limited purpose of showing that RBC attempted to estimate NVIDIA’s
          18              cryptocurrency-related revenue, and that its estimates vary wildly from the estimates attributed
                          in the Complaint to Plaintiffs’ retained expert. See Motion at 22. Defendants do not ask the
          19              Court to assume the truth of any of the facts in the report, only to note that RBC said what the
                          report says.
          20

          21              Form 4. Ex. I is a Statement of Changes in Beneficial Ownership on Form 4, filed with the

          22       SEC on behalf of NVIDIA CEO Huang on September 8, 2017. In paragraph 186 of the Complaint,

          23       Plaintiffs allege that Huang’s September 6, 2017 sale of 110,000 shares of NVIDIA common stock,

          24       reported on that Form 4, demonstrates Huang’s scienter. Defendants offer Ex. I for the limited purpose

          25       of showing that Huang held 22,570,398 shares of NVIDIA prior to that sale, and that the sale thus

          26       constituted less than one-half of one percent of his holdings. See Oklahoma Firefighters Pension &

          27       Ret. Sys. v. Ixia, No. CV 13-08440 MMM SHx, 2015 WL 1775221, at *15 (C.D. Cal. Apr. 14, 2015)

          28       (collecting cases for the proposition that when a complaint refers to stock sales and has gleaned that
  COOLEY LLP
                                                                                   DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   PALO ALTO
                                                                    6.                          CASE NO. 4:18-CV-7669-HSG
                         Case 4:18-cv-07669-HSG Document 125 Filed 08/02/19 Page 11 of 22



            1      information from a Form 4, the Form 4 is incorporated by reference); Motion at 33.

            2              NVIDIA’s Historical Stock Trading Prices. Ex. GG is a chart of the daily historical trading

            3      prices of NVIDIA common stock from May 10, 2017 through November 14, 2018, as reported by

            4      Yahoo Finance. In paragraphs 21, 23, 129, 130, 143, 144, 145, 146, 185, 186, 189, 205, and 206 of

            5      the Complaint, Plaintiffs cite the historical stock prices of NVIDIA for various purposes, and the prices

            6      are therefore integral to, and properly deemed incorporated by reference into, the Complaint. See In

            7      re PetroChina Co. Ltd. Sec. Litig., 120 F. Supp. 3d 340, 354 (S.D.N.Y. 2015) (stock price data

            8      incorporated by reference). Defendants offer Ex. GG for the limited purpose of showing that

            9      NVIDIA’s peak stock closing price during the proposed class period, reached on October 1, 2018, was

          10       $289.36. See Motion at 34.

          11               Ether’s Historical Trading Prices. Ex. FF is a chart of the daily historical trading prices of

          12       Ether, a cryptocurrency on the Ethereum network, from February 10, 2017 until February 14, 2019, as

          13       reported by Yahoo Finance. In paragraphs 9, 12, 20, 60, 64, 65, and 66 of the Complaint, Plaintiffs

          14       cite the historical prices of Ether for various purposes, and the prices are therefore integral to, and

          15       properly deemed incorporated by reference into, the Complaint for the same reason NVIDIA’s

          16       historical stock trading prices are. Defendants offer Ex. FF for the limited purpose of showing the

          17       volatility of the price of Ether during and around the proposed class period. See Motion at 6, 8, 10,

          18       12.2

          19       II.     THE COURT SHOULD TAKE JUDICIAL NOTICE OF ALL DOCUMENTS
                           SUBMITTED BY DEFENDANTS
          20               Under Federal Rule of Evidence 201(b), a court may take judicial notice of “a fact that is not
          21       subject to reasonable dispute because it . . . can be accurately and readily determined from sources
          22       whose accuracy cannot reasonably be questioned.” Courts routinely judicially notice documents in
          23       deciding motions to dismiss, especially in securities fraud cases. See, e.g., In re Intel Corp. Sec. Litig.,
          24       No. 18-cv-00507-YGR, 2019 WL 1427660, at *6 (N.D. Cal. Mar. 29, 2019). In particular, they
          25       frequently take judicial notice of documents either for the “purpose of determining what
          26       representations [a defendant] made to the market,” Wochos v. Tesla, Inc., No. 17-cv-05828-CRB, 2019
          27
                   2
                    At page 6, the Motion also contains a graph of the price of Ether generated using the data from Ex.
          28       FF.
  COOLEY LLP
                                                                                     DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   PALO ALTO
                                                                      7.                          CASE NO. 4:18-CV-7669-HSG
                      Case 4:18-cv-07669-HSG Document 125 Filed 08/02/19 Page 12 of 22



            1      WL 1332395, at *1 (N.D. Cal. Mar. 25, 2019), or to identify what information “the market was aware

            2      of.” Prodanova v. H.C. Wainwright & Co., LLC, No. LA CV17-07926 JAK (ASx), 2018 WL 8017791,

            3      at *3 (C.D. Cal. Dec. 11, 2018).

            4             The documents and facts that Defendants ask the Court to judicially notice fall into the

            5      following categories:

            6         1. Transcripts of earnings calls, interviews, and corporate presentations by NVIDIA or its

            7             executives – Exhibits A, C, D, H, J, M, O, P, T, U, V, X, Y, Z, AA, BB, and CC;

            8         2. NVIDIA’s public filings with the SEC– Exhibits B, G, I, N, W, and DD;

            9         3. A list of NVIDIA’s historical stock trading prices during the proposed class period – Exhibit

          10              GG;

          11          4. A list of the historical trading prices of the cryptocurrency Ether during the proposed class

          12              period, as well as during the three months immediately preceding and following that period –

          13              Exhibit FF;

          14          5. Research reports published by securities and financial analysts at investment firms – Exhibits

          15              E, F, K, L, Q, R, S, and EE;

          16          6. The economic law of supply and demand.

          17              Judicial notice of each document submitted by Defendants is appropriate for the purposes of

          18       identifying what representations Defendants made to the market and what information the market was

          19       aware of. Critically, doing so does not require a court to determine whether what was said in any such

          20       document was true; it only requires a court to determine that it was said, and that the fact that it was

          21       said is not subject to reasonable dispute. While Khoja noted two limitations of the judicial notice

          22       doctrine—1) “a court cannot take judicial notice of disputed facts contained in such public records,”

          23       and 2) “[a] court must also consider—and identify—which fact or facts it is noticing from such a

          24       transcript,”—it did not expand or alter those limitations. 899 F.3d at 999 (emphasis added).

          25       Accordingly, district courts in the Ninth Circuit routinely hold, post-Khoja, that judicial notice is

          26       appropriate to determine what representations the defendant made to the market or what information

          27       was available in the marketplace. For example:

          28
  COOLEY LLP
                                                                                   DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   PALO ALTO
                                                                    8.                          CASE NO. 4:18-CV-7669-HSG
                      Case 4:18-cv-07669-HSG Document 125 Filed 08/02/19 Page 13 of 22



            1            In Glob. Apogee v. Sugarfina, Inc., No. CV 18-5162-RSWL-E, 2018 WL 4945305, at *2 (C.D.
                          Cal. Oct. 10, 2018), the court found that judicial notice of various news articles was appropriate
            2             for the purpose of “showing what information was in the public realm at that time.”
            3
                         In In re Edward D. Jones & Co., L.P. Sec. Litig., No. 2:18-cv-00714-JAM-AC, 2019 WL
            4             2994486, at *3 (E.D. Cal. July 9, 2019), the court took judicial notice of defendants’ “public
                          comments and reports” for “the limited purpose of determining what information was disclosed
            5             to the public during the class period.”
            6
                         In Oaktree Principal Fund V, L.P. v. Warburg Pincus LLC, No. CV 15-8574 PSG (MRWx),
            7             2018 WL 6137169, at *7–8 (C.D. Cal. Aug. 29, 2018), quoting Von Saher v. Norton Simon
                          Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010), the court held that, “[w]hen it
            8             comes to news reports, courts may take judicial notice of them to ‘indicate what was in the
                          public realm at the time’” but not as evidence that “the contents of those articles were in fact
            9             true.”
          10
                         In Wochos, 2019 WL 1332395, at *2, the court took judicial notice of “documents that Tesla
          11              filed with the United States Securities and Exchange Commission [and] earnings conference
                          call transcripts . . . for the sole purpose of determining what representations Tesla made to the
          12              market.”
          13
                         In Carmel v. Mizuho Bank, Ltd., No. LA CV18-02483 JAK(Ex), 2018 WL 6981840, at *2
          14              (C.D. Cal. Nov. 13, 2018), the court took judicial notice of “news articles” for the purpose of
                          determining “what was in the public realm at the time.”
          15
                         In Prodanova, 2018 WL 8017791, at *3, quoting Heliotrope General, Inc. v. Ford Motor Co.,
          16              189 F.3d 971, 981 n.18 (9th Cir. 1999), the court took judicial notice of various news articles
                          because, “[i]t is appropriate to ‘take judicial notice that the market was aware of the
          17
                          information in news articles submitted by the defendants.’”
          18
                         Finally, in Carson v. Experian Info. Sols., Inc., No. 8:17-cv-02232-JVS-KES, 2019 WL
          19              3073993, at *2 (C.D. Cal. July 9, 2019), the court held that, “[a] Court may take judicial notice
                          of publications to indicate what was in the public realm at the time.”
          20
                          Transcripts of Earnings Calls, Interviews, and Corporate Presentations by NVIDIA or
          21
                   Its Executives. With minor exceptions identified below, Defendants do not ask that the Court take
          22
                   judicial notice of transcripts of NVIDIA’s earnings calls, interviews, and corporate presentations for
          23
                   their truth. Defendants instead ask that the Court take judicial notice of these documents for “the
          24
                   limited purpose of determining what information was disclosed to the public during the class period,”
          25
                   In re Edward D. Jones, 2019 WL 2994486, at *3, including the context for statements that Plaintiffs
          26
                   allege to have been false or misleading. As the above cases show, such judicial notice is routine and
          27
                   uncontroversial. To the extremely limited extent NVIDIA does ask the Court to consider the
          28
  COOLEY LLP
                                                                                   DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   PALO ALTO
                                                                    9.                          CASE NO. 4:18-CV-7669-HSG
                      Case 4:18-cv-07669-HSG Document 125 Filed 08/02/19 Page 14 of 22



            1      documents for their truth, they are either incorporated by reference (as discussed above) or offered

            2      solely for uncontested background facts about NVIDIA’s business. The transcripts of earnings calls,

            3      interviews, and corporate presentations Defendants ask the Court to judicially notice are:

            4
                         Ex. A, a published transcript of NVIDIA’s Analyst/Investor Day Presentation held on May 10,
            5             2017. In paragraphs 36, 74, 104, and 149 of the Complaint, Plaintiffs allege that Ex. A contains
                          a false or misleading statement. Defendants offer Ex. A so that the Court has the full context
            6             for the statement. See Motion at 22, 23. As noted above, Ex. A is also incorporated into the
                          Complaint by reference.
            7

            8            Ex. C, a published transcript of an earnings call held by NVIDIA on August 10, 2017 regarding
                          the second quarter of its fiscal year 2018. In paragraphs 34, 77, 150, 151, and 180 of the
            9             Complaint, Plaintiffs allege that Ex. C contains false or misleading statements. Defendants
                          offer Ex. C so that the Court has the full context for those statements, and to show what
          10              information NVIDIA disclosed to the public on that day, but not for the truth of that
                          information. See Motion at 7, 8, 23, 25. As noted above, Ex. C is also incorporated into the
          11              Complaint by reference.
          12
                         Ex. D, an article published by VentureBeat on August 12, 2017 that contains an “edited
          13              transcript” of VentureBeat’s interview of NVIDIA CEO Huang. In paragraphs 77, 152, and
                          153 of the Complaint, Plaintiffs allege that Ex. D contains false or misleading statements.
          14              Defendants offer Ex. D so that the Court has the full context for those statements. See Motion
                          at 8, 23. As noted above, Ex. D is also incorporated into the Complaint by reference.
          15

          16             Ex. H, a published transcript of NVIDIA’s presentation from a conference hosted by Citigroup
                          Global Markets Inc. on September 6, 2017. In paragraphs 69, 156, 157, and 181 of the
          17              Complaint, Plaintiffs allege that Ex. H contains a false or misleading statement. Defendants
                          offer Ex. H so that the Court has the full context for the statement and to show what information
          18              NVIDIA disclosed to the public on that day, but not for the truth of that information. See
                          Motion at 8, 25. As noted above, Ex. H is also incorporated into the Complaint by reference.
          19

          20             Ex. J, a published transcript of an earnings call held by NVIDIA on November 9, 2017
                          regarding the third quarter of its fiscal year 2018. In paragraphs 69, 158, and 159 of the
          21              Complaint, Plaintiffs allege that Ex. J contains a false or misleading statement. Defendants
                          offer Ex. J so that the Court has the full context for the statement and to show what information
          22              NVIDIA disclosed to the public on that day, but not for the truth of that information. See
          23              Motion at 9, 26, 33. As noted above, Ex. J is also incorporated into the Complaint by reference.

          24             Ex. M, an article published by VentureBeat on November 10, 2017 that contains an “edited
                          transcript” of VentureBeat’s interview of NVIDIA CEO Huang. In paragraphs 15, 70, 77, 160,
          25              and 161 of the Complaint, Plaintiffs allege that Ex. M contains a false or misleading statement.
                          Defendants offer Ex. M so that the Court has the full context for the statement and to show
          26
                          what information NVIDIA disclosed to the public on that day, but not for the truth of that
          27              information. See Motion at 9, 26. As noted above, Ex. M is also incorporated into the
                          Complaint by reference.
          28
  COOLEY LLP
                                                                                   DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   PALO ALTO
                                                                   10.                          CASE NO. 4:18-CV-7669-HSG
                   Case 4:18-cv-07669-HSG Document 125 Filed 08/02/19 Page 15 of 22



            1         Ex. O, a published transcript of NVIDIA’s presentation from a conference hosted by Credit
                       Suisse AG on November 29, 2017. In paragraphs 15, 78, 164, 165, and 183 of the Complaint,
            2          Plaintiffs allege that Ex. O contains false or misleading statements. Defendants offer Ex. O so
            3          that the Court has the full context for those statements and to show what information NVIDIA
                       disclosed to the public on that day, but not generally for the truth of that information. See
            4          Motion at 6, 9, 27. As noted above, Ex. O is also incorporated into the Complaint by reference,
                       and Defendants offer the fact that cryptocurrency posed a challenge for NVIDIA for its truth.
            5          Id.
            6
                      Ex. P, a published transcript of an earnings call held by NVIDIA on February 8, 2018 regarding
            7          the fourth quarter of its fiscal year 2018. Defendants offer Ex. P to show what information
                       NVIDIA disclosed to the public on that day, but not for the truth of that information, except
            8          for certain uncontested background facts about NVIDIA’s business. See Motion at 5, 10, 11,
                       17, 28, 33.
            9

          10          Ex. T, an article published by Barron’s on February 9, 2018 that quotes a portion of an
                       interview with NVIDIA CEO Huang. In paragraphs 71, 166, and 167 of the Complaint,
          11           Plaintiffs allege that Ex. T contains a false or misleading statement. Defendants offer Ex. T so
                       that the Court has the full context for the statement. See Motion at 10, 28. As noted above, Ex.
          12           T is also incorporated into the Complaint by reference.
          13
                      Ex. U, a published transcript of NVIDIA’s presentation from a conference hosted by Goldman
          14           Sachs Group Inc. on February 13, 2018. Defendants offer Ex. U to show what information
                       NVIDIA disclosed to the public on that day, but not for the truth of that information. See
          15           Motion at 10, 21.
          16          Ex. V, a published transcript of NVIDIA’s presentation from a conference hosted by Morgan
          17           Stanley Smith Barney LLC on February 26, 2018. Defendants offer Ex. V to show what
                       information NVIDIA disclosed to the public on that day, but not for the truth of that
          18           information. See Motion at 5, 11.

          19          Ex. X, an article published by TechCrunch on March 26, 2018 that paraphrases a portion of an
                       interview with NVIDIA CEO Huang. In paragraphs 168 and 169 of the Complaint, Plaintiffs
          20           allege that Ex. X contains a false or misleading statement. Defendants offer Ex. X so that the
          21           Court has the full context for the statement. See Motion at 11, 28, 29. As noted above, Ex. X
                       is also incorporated into the Complaint by reference.
          22
                      Ex. Y, a transcript of an interview of NVIDIA CEO Huang aired during the March 29, 2018
          23           episode of the television program Mad Money. This transcript was prepared by Transperfect
                       Legal Solutions on June 24, 2019. In paragraphs 72, 170, and 171 of the Complaint, Plaintiffs
          24
                       allege that Ex. Y contains false or misleading statements. Defendants offer Ex. Y so that the
          25           Court has the full context for those statements. See Motion at 28, 29. As noted above, Ex. Y is
                       also incorporated into the Complaint by reference.
          26
                      Ex. Z, a published transcript of an earnings call held by NVIDIA on May 10, 2018 regarding
          27           the first quarter of its fiscal year 2019. Defendants offer Ex. Z to show what information
          28           NVIDIA disclosed to the public on that day, but generally not for the truth of that information,
  COOLEY LLP
                                                                               DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   PALO ALTO
                                                                11.                         CASE NO. 4:18-CV-7669-HSG
                         Case 4:18-cv-07669-HSG Document 125 Filed 08/02/19 Page 16 of 22



            1                except for certain uncontested background facts about NVIDIA’s business. See Motion at 5,
                             12, 17.
            2
                            Ex. AA, a published transcript of an earnings call held by NVIDIA on August 16, 2018
            3
                             regarding the second quarter of its fiscal 2019. In paragraphs 21, 128, 131, 172, 173, and 180
            4                of the Complaint, Plaintiffs allege that Ex. AA contains false or misleading statements as well
                             as a corrective disclosure. Defendants offer Ex. AA so that the Court has the full context for
            5                those statements and a full view of what information was released to the market on that day,
                             but generally not for the truth of that information, except for the fact that an end user could use
            6                a GPU to both play video games and mine cryptocurrency. See Motion at 12, 13, 21, 29, 33.
            7                As noted above, Ex. AA is also incorporated into the Complaint by reference.

            8               Ex. BB, a published transcript of an earnings call held by NVIDIA on November 15, 2018
                             regarding the third quarter of its fiscal year 2019. In paragraphs 22, 133, 134, 136, 137, and
            9                138 of the Complaint, Plaintiffs allege that Ex. BB contains a corrective disclosure. Defendants
                             offer Ex. BB so that the Court has a full view of the information that was released to the market
          10
                             on that day, but generally not for the truth of that information, except for certain uncontested
          11                 background facts about NVIDIA’s business. See Motion at 5, 13, 14, 17.

          12                Ex. CC, a press release published by NVIDIA on November 15, 2018 regarding the Company’s
                             reported earnings for the third quarter of its fiscal year 2019. Defendants offer Ex. CC to show
          13                 what information NVIDIA disclosed to the public on that day, but not for the truth of that
                             information. See Motion at 14.
          14
                             NVIDIA’s Public Filings With the SEC. With limited exceptions, Defendants ask that the
          15
                   Court take judicial notice of NVIDIA’s public SEC filings for the same purposes, and that judicial
          16
                   notice is likewise routine and uncontroversial. The only instances where Defendants seek to bring in
          17
                   public filings for their truth (other than uncontested background facts about NVIDIA’s business) are:
          18
                   1) Ex. I, a Form 4 showing Defendant Huang’s total ownership of NVIDIA stock, which reveals that
          19
                   his stock sale represented less than one-half of one percent of his holdings; and 2) Exs. B and DD,
          20
                   NVIDIA quarterly reports on Form 10-Qs showing that NVIDIA repurchased ten million shares of its
          21
                   own stock during the class period, negating an inference of scienter. In a post-Khoja decision, Judge
          22
                   Chen analyzed in detail the question of whether such a Form 4 should be judicially noticed for its
          23
                   truth, and he concluded that it should be. Azar v. Yelp, Inc., No. 18-cv-00400-EMC, 2018 WL
          24
                   6182756, at *4 (N.D. Cal. Nov. 27, 2018) (“Courts in this circuit have routinely taken judicial notice
          25
                   of Forms 4 to determine whether insider stock sales raise an inference of scienter to support a § 10(b)
          26
                   action.”).3 The same logic applies to the Form 10-Qs—they should be judicially noticed for their truth
          27

          28       3
                       The Court could alternatively either find that the document was incorporated by reference, see supra
  COOLEY LLP
                                                                                       DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   PALO ALTO
                                                                       12.                          CASE NO. 4:18-CV-7669-HSG
                      Case 4:18-cv-07669-HSG Document 125 Filed 08/02/19 Page 17 of 22



            1      to the extent they show NVIDIA’s stock repurchase program, which is relevant to whether Plaintiffs

            2      have pleaded the requisite strong inference of scienter. See also Costabile v. Natus Med. Inc., No. 17-

            3      CV-00458-JSW, 2018 WL 7134363, at *5 n.2 and n.5 (N.D. Cal. Dec. 18, 2018) (holding, after

            4      judicially noticing SEC filings, that “stock repurchase programs, such as Natus’s, negate a finding of

            5      scienter”). The public filings by NVIDIA with the SEC that Defendants ask the Court to judicially

            6      notice are:
                        Ex. B, NVIDIA’s quarterly report on Form 10-Q for the first quarter of its fiscal year 2018,
            7
                           filed with the SEC on May 23, 2017. Defendants offer Ex. B for the fact of NVIDIA’s stock
            8              repurchase program. See Motion at 34.

            9            Ex. G, NVIDIA’s quarterly report on Form 10-Q for the second quarter of its fiscal year 2018,
                          filed with the SEC on August 23, 2017. In paragraphs 154 and 155 of the Complaint, Plaintiffs
          10              allege that Ex. G contains a false or misleading statement. Defendants offer Ex. G so that the
                          Court has the full context for the statement. See Motion at 24. As noted above, Ex. G is also
          11              incorporated into the Complaint by reference.

          12             Ex. I, a Statement of Changes in Beneficial Ownership on Form 4 filed with the SEC on behalf
                          of NVIDIA CEO Huang on September 8, 2017. Defendants offer Ex. I for the fact that Huang
          13
                          held 22,570,398 shares of NVIDIA stock prior to the sale reported on that Form 4, and that the
          14              sale thus represented less than one-half of one percent of his NVIDIA stockholdings. See
                          Motion at 33.
          15
                         Ex. N, NVIDIA’s quarterly report on Form 10-Q for the third quarter of its fiscal year 2018,
          16              filed with the SEC on November 21, 2017. In paragraphs 162 and 163 of the Complaint,
                          Plaintiffs allege that Ex. N contains a false or misleading statement. Defendants offer Ex. N so
          17              that the Court has the full context for the statement. See Motion at 24. As noted above, Ex. N
                          is also incorporated into the Complaint by reference.
          18
                         Ex. W, NVIDIA’s annual report on Form 10-K for its fiscal year 2018, filed with the SEC on
          19              February 28, 2018. Defendants offer Ex. W to show what information NVIDIA disclosed to
          20              the public on that day, but generally not for the truth of that information, except for certain
                          uncontested background facts about NVIDIA’s business. See Motion at 4, 5, 7, 11, 33.
          21
                         Ex. DD, NVIDIA’s quarterly report on Form 10-Q for the third quarter of its fiscal year 2019,
          22              filed with the SEC on November 15, 2018. Defendants offer Ex. DD for the fact of NVIDIA’s
                          stock repurchase program. See Motion at 34.
          23
                          NVIDIA’s Historical Stock Trading Prices. Ex. GG is a chart of the daily historical trading
          24
                   prices of NVIDIA stock from May 10, 2017 until November 14, 2018, as reported by Yahoo Finance.
          25

          26       at 6, or that Plaintiffs’ failure to allege the magnitude of the sale in the context of Huang’s total stock
                   ownership means that the stock-sale allegation should be disregarded altogether. Cf. City of Dearborn
          27       Heights Act 345 Police & Fire Ret. Sys. v. Align Tech., Inc., 856 F.3d 605, 621 (9th Cir. 2017) (failure
                   “to allege the precise amount of shares sold, the timing of these sales, and the prior trading history for
          28       either individual” defeats inference of scienter for stock sale).
  COOLEY LLP
                                                                                     DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   PALO ALTO
                                                                     13.                          CASE NO. 4:18-CV-7669-HSG
                      Case 4:18-cv-07669-HSG Document 125 Filed 08/02/19 Page 18 of 22



            1      Judicial notice of historical stock prices is regularly taken in securities fraud cases. See, e.g., SEB Inv.

            2      Mgmt. AB v. Symantec Corp., No. C 18-02902 WHA, 2019 WL 2491935, at *11 (N.D. Cal. June 14,

            3      2019); Doyun Kim v. Advanced Micro Devices, Inc., No. 5:18-CV-00321-EJD, 2019 WL 2232545, at

            4      *5 (N.D. Cal. May 23, 2019); Azar, 2018 WL 6182756, at *4. As noted above, Ex. GG is also

            5      incorporated into the Complaint by reference.

            6             Ether’s Historical Trading Prices. Ex. FF is a chart of the daily historical trading prices of

            7      Ether, a cryptocurrency on the Ethereum network, from February 10, 2017 until February 14, 2019, as

            8      reported by Yahoo Finance. Judicial notice of this information is appropriate for the same reason

            9      judicial notice of NVIDIA’s stock price information is. As noted above, Ex. FF is also incorporated

          10       into the Complaint by reference.

          11              Analyst Reports. Defendants ask the Court to take judicial notice of eight analyst reports.

          12       Defendants do not ask the Court to take judicial notice that any of the facts in any of these analyst

          13       reports are true. Instead, Defendants simply ask that the Court take judicial notice of the analyst reports

          14       for the limited purpose of determining “‘that the market was aware’” that cryptocurrency miners were

          15       purchasing GeForce GPUs, and the above-cited cases show that the Court may judicially notice them

          16       for that purpose. See, e.g., Prodanova, 2018 WL 8017791, at *3 quoting Heliotrope, 189 F.3d at 981

          17       n.18. Moreover, as noted above, these reports are “comparable in form and content to the numerous

          18       reports that Plaintiffs heavily quote in the Complaint” and “[a]s Plaintiffs rely heavily on such analysts'

          19       reports to state their claims, they can hardly complain when [Defendants] refer to the same information

          20       in their defense.” In re Infonet Servs. Corp. Sec. Litig., 310 F. Supp. 2d 1106, 1116 n.10 (C.D. Cal.

          21       2003) (judicially noticing analyst reports). The analyst reports Defendants ask the Court to judicially

          22       notice are:

          23
                         Ex. E, an analyst report published by Cannacord Genuity Group Inc. dated August 13, 2017.
          24              Defendants offer the report for the limited purpose of showing that the market was aware that
                          cryptocurrency miners were purchasing a significant number of GeForce GPUs, as specifically
          25              reflected in the report’s statement that, “[i]n addition to strong gaming sales, we believe new
                          cryptocurrency demand added up to $250M to the topline ($150M in OEM revenue and
          26              another bit of upside in GeForce).” See Motion at 8. Defendants do not ask the Court to assume
                          the truth of any of the facts in the report, only to note that Cannacord Genuity said what the
          27
                          report says. As noted above, Ex. E is also incorporated into the Complaint by reference.
          28
  COOLEY LLP
                                                                                     DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   PALO ALTO
                                                                     14.                          CASE NO. 4:18-CV-7669-HSG
                   Case 4:18-cv-07669-HSG Document 125 Filed 08/02/19 Page 19 of 22



            1         Ex. F, an analyst report published by Argus Research Company dated August 14, 2017.
                       Defendants offer the report for the limited purpose of showing that the market was aware that
            2          cryptocurrency miners were purchasing a significant number of GeForce GPUs, as specifically
            3          reflected in the report’s statement that “GPU sales were lifted by increased demand from
                       mining [] Ethereum. The market is served both with a specialized board and via GeForce GTX
            4          boards.” See Motion at 8. Defendants do not ask the Court to assume the truth of any of the
                       facts in the report, only to note that Argus said what the report says. As noted above, Ex. F is
            5          also incorporated into the Complaint by reference.
            6
                      Ex. K, an analyst report published by Deutsche Bank Securities Inc. dated November 9, 2017.
            7          Defendants offer the report for the limited purpose of showing that the market was aware that
                       cryptocurrency miners were purchasing a significant number of GeForce GPUs, as specifically
            8          reflected in the report’s statement that, “we estimate that crypto also beneﬁted Gaming revs by
                       ~$100-150m.” See Motion at 9. Defendants do not ask the Court to assume the truth of any of
            9          the facts in the report, only to note that Deutsche Bank said what the report says. As noted
          10           above, Ex. K is also incorporated into the Complaint by reference.

          11          Ex. L, an analyst report published by Citigroup Global Markets Inc. dated November 10, 2017.
                       Defendants offer the report for the limited purpose of showing that the market was aware that
          12           cryptocurrency miners were purchasing a significant number of GeForce GPUs, as specifically
                       reflected in the report’s statement that, “[w]e estimate NVDA saw ~5% or $140M
          13           cryptocurrency sales in Oct-Q or down from ~11% or $250M (OEM + gaming) in the Jul-Q.”.
          14           See Motion at 9. Defendants do not ask the Court to assume the truth of any of the facts in the
                       report, only to note that Citigroup said what the report says. As noted above, Ex. L is also
          15           incorporated into the Complaint by reference.

          16          Ex. Q, an analyst report published by Deutsche Bank Securities Inc. dated February 8, 2018.
                       Defendants offer the report for the limited purpose of showing that the market was aware that
          17
                       cryptocurrency miners were purchasing a significant number of GeForce GPUs, as specifically
          18           reflected in the report’s statement that, “DBe Gaming crypto revs ~$300m.” See Motion at 10,
                       22, 28. Defendants do not ask the Court to assume the truth of any of the facts in the report,
          19           only to note that Deutsche Bank said what the report says. As noted above, Ex. Q is also
                       incorporated into the Complaint by reference.
          20

          21          Ex. R, an analyst report published by Morgan Stanley Smith Barney LLC dated February 9,
                       2018. Defendants offer the report for the limited purpose of showing that the market was aware
          22           that cryptocurrency miners were purchasing a significant number of GeForce GPUs, as
                       specifically reflected in the report’s statement that, “we would estimate that there is north of
          23           $200 mm of GeForce sales that are now sold into cryptocurrency—but that’s just an estimate
                       at this point.” See Motion at 10, 22, 28. Defendants do not ask the Court to assume the truth
          24           of any of the facts in the report, only to note that Morgan Stanley said what the report says. As
          25           noted above, Ex. R is also incorporated into the Complaint by reference.

          26          Ex. S, an analyst report published by Susquehanna Financial Group, LLLP dated February 9,
                       2018. Defendants offer the report for the limited purpose of showing that the market was aware
          27           that cryptocurrency miners were purchasing a significant number of GeForce GPUs, as
                       specifically reflected in the report’s statement that, “we believe the vast majority of Gaming
          28
  COOLEY LLP
                                                                                DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   PALO ALTO
                                                                15.                          CASE NO. 4:18-CV-7669-HSG
                           Case 4:18-cv-07669-HSG Document 125 Filed 08/02/19 Page 20 of 22



            1                  upside came from Ethereum-related GPU sales (we note $400M of these sales in 4Q17.” See
                               Motion at 10, 22, 28. Defendants do not ask the Court to assume the truth of any of the facts
            2                  in the report, only to note that Susquehanna Financial Group said what the report says. As
            3                  noted above, Ex. S is also incorporated into the Complaint by reference.

            4                 Ex. EE, an analyst report published by RBC Capital Markets, LLC dated January 30, 2019.
                               Defendants offer the report for the limited purpose of showing that RBC attempted to estimate
            5                  NVIDIA’s cryptocurrency-related revenue, and that its estimates vary wildly from the
                               estimates attributed in the Complaint to Plaintiffs’ own expert. See Motion at 22. Defendants
            6
                               do not ask the Court to assume the truth of any of the facts in the report, only to note that RBC
            7                  said what the report says. As noted above, Ex. EE is also incorporated into the Complaint by
                               reference.
            8

            9                  Economic Theory. “[T]heories that are so firmly established as to have attained the status of

          10       scientific law, such as the laws of thermodynamics, properly are subject to judicial notice under

          11       Federal Rule of Evidence 201.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 593 n.11 (1993).

          12       Defendants therefore ask the Court to take judicial notice of the economic law of supply and demand.

          13       Cf. Azul Pacifico, Inc. v. City of Los Angeles, 948 F.2d 575, 582 (9th Cir. 1991) (referring to “the law

          14       of supply and demand”). In particular, Defendants ask the Court to judicially notice that when supply

          15       increases and all other things remain equal, the cost of each unit will decrease.

          16       III.        CHART OF DOCUMENTS SUBJECT TO THIS REQUEST4

          17           Ex.         Date                       Description                           Basis           ¶¶
                                5/10/2017     NVIDIA Analyst/Investor Day Presentation              JN;     36, 74, 104, 149
          18           A                                                                            IBR
          19                    5/23/2017     NVIDIA Form 10-Q—1Q 2018                              JN      --
                       B
          20                    8/10/2017     NVIDIA Earnings Call—2Q 2018                          JN;     34, 77, 150, 151,
                       C                                                                            IBR     180
          21
                                8/12/2017     VentureBeat Article                                   JN;     77, 152, 153
                       D                                                                            IBR
          22
                                8/13/2017     Analyst report by Cannacord                           JN;     --
          23           E                                                                            IBR
                                8/14/2017     Analyst report by Argus                               JN;     --
          24           F                                                                            IBR
          25                    8/23/2017     NVIDIA Form 10-Q—2Q 2018                              JN;     154, 155
                       G                                                                            IBR
          26

          27       4
                    “Ex.” refers to the exhibits to the Declaration of Samantha A. Kirby. “Basis” refers to the reason the
                   document should be considered: either incorporated by reference (“IBR”) or judicially noticed (“JN”).
          28       “¶¶” refers to the paragraphs of the Complaint that cite the document.
  COOLEY LLP
                                                                                        DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   PALO ALTO
                                                                        16.                          CASE NO. 4:18-CV-7669-HSG
                       Case 4:18-cv-07669-HSG Document 125 Filed 08/02/19 Page 21 of 22



            1              9/6/2017    NVIDIA Presentation—Citigroup Conference      JN;      69, 156, 157,
                   H                                                                 IBR      181
            2
                           9/8/2017    Form 4                                        JN;      186
                   I                                                                 IBR
            3
                           11/9/2017   NVIDIA Earnings Call—3Q 2018                  JN;      69, 158, 159
            4      J                                                                 IBR
                           11/9/2017   Analyst report by Deutsche Bank               JN;      --
            5      K                                                                 IBR
            6              11/10/2017 Analyst report by Citigroup                    JN;      --
                   L                                                                 IBR
            7              11/10/2017 VentureBeat Article                            JN;      15, 70, 77, 160,
                   M                                                                 IBR      161
            8              11/21/2017 NVIDIA Form 10-Q—3Q 2018                       JN;      162, 163
                   N                                                                 IBR
            9
                           11/29/2017 NVIDIA Presentation—Credit Suisse              JN;      15, 78, 164, 165,
                   O                  Conference                                     IBR      183
          10
                           2/8/2018   NVIDIA Earnings Call—4Q 2018                   JN       --
          11       P
                           2/8/2018    Analyst report by Deutsche Bank               JN;      --
          12       Q                                                                 IBR
          13               2/9/2018    Analyst report by Morgan Stanley              JN;      --
                   R                                                                 IBR
          14               2/9/2018    Analyst report by SIG Analysis                JN;      --
                   S                                                                 IBR
          15               2/9/2018    Barron’s Article                              JN;      71, 166, 167
                   T                                                                 IBR
          16
                           2/13/2018   NVIDIA Presentation—Goldman Sachs             JN       --
                   U                   Conference
          17
                           2/26/2018   NVIDIA Presentation—Morgan Stanley            JN       183
          18       V                   Conference
                           2/28/2018   NVIDIA Form 10-K—2018                         JN       --
          19       W
                           3/26/2018   TechCrunch Article                            JN;      168, 169
          20       X                                                                 IBR
          21               3/29/2018   Mad Money Transcript                          JN;      72, 170, 171
                   Y                                                                 IBR
          22               5/10/2018   NVIDIA Earnings Call—1Q 2019                  JN       --
                   Z
          23               8/16/2018   NVIDIA Earnings Call—2Q 2019                  JN;      21, 128, 131,
                   AA                                                                IBR      172, 173, 180
          24

          25               11/15/2018 NVIDIA Earnings Call—3Q 2019                   JN;      22, 133, 134,
                   BB                                                                IBR      136, 137, 138
          26

          27

          28
  COOLEY LLP
                                                                          DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   PALO ALTO
                                                              17.                      CASE NO. 4:18-CV-7669-HSG
                         Case 4:18-cv-07669-HSG Document 125 Filed 08/02/19 Page 22 of 22



            1                11/15/2018 NVIDIA Press Release                                 JN       --
                    CC
            2

            3                11/15/2018 NVIDIA Form 10-Q—3Q 2019                             JN       --
                    DD
            4

            5                1/30/2019     Analyst report by RBC                             JN;      24, 25, 119, 120,
                    EE                                                                       IBR      122, 126
            6

            7                N/A           Ether trading prices from 2/10/2017 through       JN;      9, 12, 20, 60, 64,
                    FF                     2/14/2019                                         IBR      65, 66
            8                N/A           NVIDIA stock prices from 5/10/2017 through        JN;      21, 23, 129, 130,
                    GG                     11/14/2018                                        IBR      143, 144, 145,
            9                                                                                         146, 185, 186,
                                                                                                      189, 205, 206
          10
                   IV.      CONCLUSION
          11

          12                For the foregoing reasons, the Court should consider all the Exhibits to the Declaration of
          13       Samantha A. Kirby in deciding Defendants’ Motion to Dismiss.
          14       Dated:          August 2, 2019                  COOLEY LLP
          15

          16                                                                      /s/ John C. Dwyer
          17                                                                   John C. Dwyer (136533)

          18                                                       Attorneys for Defendants NVIDIA Corporation,
                                                                   Jensen Huang, Colette Kress, and Jeff Fisher
          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
                                                                                  DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   PALO ALTO
                                                                    18.                        CASE NO. 4:18-CV-7669-HSG
